Citation Nr: 1637269	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-24 680	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1976 to September 1979 and from February 1981 to June 1982.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in St. Louis, Missouri, which declined to reopen previously denied claims for service connection for PTSD and for a psychiatric disorder other than PTSD, including nervous disorder, bipolar disorder, and depression.

In May 2015, the Board reopened and remanded the case for further evidentiary development and adjudication.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary to comply with the Board's May 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a prior remand is not complied with, the Board errs in failing to ensure compliance.  Id.

The October 2015 VA examiner concluded that the Veteran did not exhibit PTSD.  It was also concluded that the Veteran's bipolar disorder, personality disorder, and alcohol disorder are established by family history and, therefore, unlikely related to the Veteran's active military service.  However, the VA examiner's conclusion is based on the lack of medical evidence for any in-service stressor, and the examiner did not provide rationale for this conclusion, as requested by the Board.  See Stegall, supra.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  In addition, the VA examiner also failed to address the Veteran's complaints of psychiatric problems reported on his separation examination's report of medical history, post-service psychiatric treatment records, and the lay evidence to include the statement from the former service member about being assigned to watch him for suicidal behavior, also requested by the Board.  

The Board additionally directed the examiner to address whether the Veteran had a pre-existing psychiatric disorder and whether it was aggravated by service.  However, the VA examiner provides a conclusory opinion that the Veteran's psychiatric disorders were not caused or aggravated by his military service without rationale.  While the examiner states that the Veteran has mental health issues dating back to age nine years old, had behavioral problems and disciplinary consequences in service, as well as past use of substance and alcohol abuse, there is no meaningful analysis or opinion on the observations.

Accordingly, a remand is warranted for a VA addendum opinion to address these deficiencies.  

As the matter is being remanded, updated VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records.

2.  After completing the development requested above, and any additional development deemed necessary, return the claims file, including a copy of this remand, to the October 2015 VA examiner, or another physician if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  It should be confirmed that such records were available for review.
schedule the veteran for a VA psychiatric examination 

The examiner should address the etiology of his claimed psychiatric disability.  The diagnosis or diagnoses must be based on examination findings, all available medical records, and any special testing deemed appropriate, if necessary.

For each psychiatric disability identified, the examiner should indicate whether it clearly and unmistakably pre-existed service and if so, whether it clearly and unmistakably was not aggravated during active service.  If not pre-existing service, did any psychiatric disability as likely as not (50 percent probability or greater) have its onset in service or is it otherwise related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed.   

The examiner must address all pertinent records including the pre-service records which include psychiatric problems as an adolescent (as noted in November 1973 medical records), service records reflecting complaints of psychiatric problems on the Veteran's separation examination's report of medical history, service personnel records showing disciplinary actions, and post-service psychiatric treatment records dating back to 1982, as well as lay evidence to include the statement from the former service member about being assigned to watch him for suicidal behavior.

3.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claim on appeal, with adjudication to include consideration of the criteria governing preexisting disorders/presumption of soundness.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655  (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




